 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1157 
In the House of Representatives, U. S.,

May 5, 2010
 
RESOLUTION 
Congratulating the National Urban League on its 100th year of service to the United States. 
 
 
Whereas the National Urban League, formerly known as the National League of Black Men and Women, is a historic civil rights organization dedicated to elevating the standard of living in historically underserved urban communities;  
Whereas, on its Centennial Anniversary, the National Urban League can look back with great pride on its extraordinary accomplishments;  
Whereas, since its inception in 1910, the National Urban League has made tremendous gains in equality and empowerment in the African-American community throughout the United States;  
Whereas the National Urban League began as a multiracial, diverse grassroots campaign by Mrs. Ruth Standish Baldwin and Dr. George Edmund Haynes;  
Whereas the League has since expanded to 25 national programs, with more than 100 local affiliates in 36 States as well as the District of Columbia;  
Whereas, during the Civil Rights movement, the League worked closely with A. Phillip Randolph, Dr. Martin Luther King, Jr., as well as many other exceptional leaders;  
Whereas, throughout the 1970s, the League saw tremendous growth in its partnership with the Federal Government addressing race relations, delivering aid to urban areas, as well as making improvements in housing, education, health, and minority-owned small businesses;  
Whereas the National Urban League employs a 5-point approach to increase the quality of life for Americans, particularly African-Americans;  
Whereas the League’s 5-point approach is accomplished through programs such as: Education and Youth Empowerment, Economic Empowerment, Health and Quality of Life Empowerment, Civic Engagement and Leadership Empowerment, and Civil Rights and Racial Justice Empowerment;  
Whereas through the League’s Housing and Community Development division, programs such as Foreclosure Prevention, Homeownership Preparation, and Financial Literacy, the League was able to aid over 50,000 people in 2009;  
Whereas with assistance provided by the League’s Foreclosure Prevention program, 3,000 people were able to avoid filing foreclosure in 2009;  
Whereas through the League’s Education and Youth Development division, programs such as Project Ready ensure that students will be prepared for the transition from high school to college, or in joining the workforce;  
Whereas the National Urban League publishes the State of Black America, an annual report analyzing social and economic conditions affecting African-Americans that includes their Equality Index, a statistical measure of the disparities between Blacks and Whites across 5 categories: economics, education, health, civic engagement, and social justice;  
Whereas the League’s programs not only emphasize the importance of leadership and community in local areas but also enhance the quality of life by studying and addressing specific problems within the communities;  
Whereas throughout the League’s 100 years of service the organization has assisted millions of Americans and especially African-Americans in combating poverty, inequality, and social injustice; 
Whereas the League has outlined 4 aspirational goals to increase access to education, jobs, housing, and health care to mark its centennial anniversary as part of its I AM EMPOWERED campaign; 
Whereas the work of the League has been pivotal in improving the lives of millions of African-Americans through community-oriented programs, civil rights, and leadership opportunities; and  
Whereas the National Urban League remains an essential organization today: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the National Urban League on its 100th year of service to the United States;  
(2)expresses its deep gratitude for the hardworking and dedicated men and women of the League who, in the last 100 years, have struggled to improve American society and the lives of all Americans; and  
(3)commends the League’s ongoing and tireless efforts to continue addressing areas of inequality and fighting for the rights of all Americans to live with freedom, dignity, and prosperity.  
 
Lorraine C. Miller,Clerk.
